Citation Nr: 0300587	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  99-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the veteran's cause 
of death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her son, G.W.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The deceased veteran served on active duty from November 
1944 to March 1947.  The appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim for service connection for the veteran's 
cause of death.  In October 2001, the Board remanded the 
claim to the RO for additional evidentiary development.  
Following this development the RO continued its denial of 
the appellant's claim in an August 2002 rating decision 
and Supplemental Statement of the Case.  The claim was 
returned to the Board in December 2002 and the appellant 
now continues her appeal.


FINDINGS OF FACT

1.  The veteran died in December 1998 as a result of 
pulmonary masses in his lungs which were due to, or a 
consequence of metastatic colon cancer.

2.  At the time of the veteran's death, he was service-
connected for pulmonary tuberculosis which was inactive 
and rated as noncompensable.

3.  The underlying disease process which led to metastatic 
colon cancer was not manifested during the veteran's 
period of active service or until many years after his 
separation from service and was not proximately related to 
his service-connected pulmonary tuberculosis.


CONCLUSION OF LAW

A grant of service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 1310 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires 
VA to assist a claimant in developing all facts pertinent 
to a claim for VA benefits, including a medical opinion 
and notice to the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the VA 
Secretary, that is necessary to substantiate the claim.  
VA has issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim).

We note that the RO has provided the appellant with 
express notice of the provisions of the VCAA in 
correspondence dated in May 2001 and November 2001, and 
also notice of the VCAA-compliant provisions of the 
revised regulations contained in 38 C.F.R. § 3.159 in a 
Supplemental Statement of the Case dated in August 2002.  
These provided the appellant with an explanation of how VA 
would assist her in obtaining necessary information and 
evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate her 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA 
has conducted reasonable efforts to assist her in 
obtaining evidence necessary to substantiate her claim 
during the course of the October 2001 Board remand which 
occurred during this appeal.  VA also arranged for her 
claim to be reviewed by a VA physician for a nexus opinion 
which addressed the issue on appeal.  (See Charles v. 
Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 2002.)  
Finally, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim and 
she has been notified of VA's efforts to assist her. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there 
is no reasonable possibility that further assistance will 
aid in substantiating the claim.  For these reasons, 
further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard 
of review for cases before the Board are as follows: when 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a (claimant) need only demonstrate that there 
is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show treatment for 
pulmonary tuberculosis which was primarily confined to his 
right lung during active duty.  The records show no 
abnormalities suggestive of onset of carcinoma of his 
lungs or viscera during his period of military service.  
He was granted service connection for pulmonary 
tuberculosis which was initially rated as 70 percent 
disabling from March 1947 to May 1948, after which it was 
rated 50 percent disabling from May 1948 to September 
1953, 30 percent from September 1953 to September 1958, 
and then noncompensably disabling from September 1958, 
onwards, and was rated as noncompensable at the time of 
his death in December 1998.

The report of a May 1995 VA examination of the veteran's 
tuberculosis shows that he had inactive tuberculosis.  No 
other lung diseases were detected on X-ray, spirometry and 
physical examination.     

Private medical records of the veteran's terminal 
hospitalization in December 1998 were obtained from 
Memorial Medical Center of Tulsa, Oklahoma; Bates Medical 
Center of Bentonville, Arkansas; Northwest Health System; 
and Nina Jones, M.D., of Cancer Treatment Center of Tulsa.  
These show that the veteran was diagnosed with colon 
cancer in 1994 which was initially treated with a 
colectomy.  The colon cancer recurred in 1997, this time 
also metastasizing to his liver, and he underwent a 
chemotherapy regimen.  The terminal treatment reports show 
that the veteran had metastatic colon cancer which had 
also begun to metastasize to his lungs as multiple 
pulmonary nodules were discovered on X-ray in December 
1998.  The cancerous pulmonary nodules were detected in 
both lungs but were more evident in the right lung.  The 
veteran's condition worsened and he died on December [redacted], 
1998.  According to his revised death certificate, his 
immediate cause of death was pulmonary masses in his lungs 
which were due to, or were a consequence of metastatic 
colon cancer.

In October 1999, the appellant and her son, G.W., appeared 
at a hearing before an RO hearing officer.  Both witnesses 
presented oral testimony and supportive written statements 
which purported, in essence, that the veteran's service-
connected tuberculosis had permanently left him in a 
physically weakened state and had left him prone to other 
illness and disease and had caused him to be predisposed 
to develop cancer.  They cited medical articles as 
supportive authorities of their opinion.  The witnesses 
also expressed their opinion that the veteran's 
tuberculosis had either re-manifested itself as colon 
cancer or that the cancerous pulmonary nodules detected in 
his lungs in December 1998 were, in fact, evidence that 
his lungs were the primary site of his cancer and that it 
spread from the lungs to his viscera and that the 
cancerous pulmonary nodules detected in his lungs were the 
result of his tuberculosis.  They emphasized that the 
veteran's right lung, which was the one affected by 
tuberculosis, was also the one most affected by the 
cancerous pulmonary nodules and they held the opinion that 
this supported a finding that there existed a relationship 
between his service-connected tuberculosis and the 
pulmonary masses in his lungs which led to his death.

In an April 2002 written opinion, a VA physician reported 
that he had reviewed all of the veteran's service and 
post-service medical records and expressed his opinion 
that it was not likely that the veteran's service-
connected tuberculosis either caused or materially or 
substantially contributed to his death.



Analysis

Prior to engaging in our analysis, we note that the 
appellant has requested in correspondence dated in 
November 2002 that the case be remanded to the RO for 
another nexus opinion regarding the cause of death.  Her 
primary objection is that she believes the VA physician's 
nexus opinion of April 2002 is substantially flawed 
because his review of the medical evidence was inadequate 
and his analysis and rationale for his medical conclusions 
were incomplete.  However, the opinion in question does 
not include any flaw that would render it inadequate for 
purposes of appellate review.  The physician expressly 
stated that he had reviewed the pertinent evidence 
contained in the veteran's claims file and that it was on 
the basis of his review that he provided a definitive 
opinion addressing the specific issue on appeal.  Although 
the VA physician's opinion is brief, its brevity is not 
indicative of inadequate consideration of all the relevant 
evidence nor failure on part of the opining physician to 
contemplate all other possible factors which may link the 
veteran's cause of death to his period of active service.

Service connection may be established for disability which 
is shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West Supp. 2001).  
If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).  A number of specific disabilities enumerated in 
the statute and in VA regulations are presumed by law to 
have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  However, 
colon cancer is not included in this specific list of 
disabilities.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2002).  
Nevertheless, when a disability is not initially manifest 
during service or within an applicable presumptive period, 
service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1113(b) (West 1991); 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service 
connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2002).

Service connection for the cause of death may also be 
granted if the evidence establishes that service-connected 
disability constituted a contributory cause of death.  A 
contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be 
shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, with debilitating effects and general impairment of 
health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  38 C.F.R. § 
3.312(c) (2002).

The appellant's essential contention is that the veteran's 
history of pulmonary tuberculosis had either caused his 
colon cancer or predisposed him to develop colon cancer.  
Notwithstanding her contentions, there was no diagnosis of 
cancer of any sort shown in service nor any objective 
medical evidence linking the veteran's colon cancer to 
tuberculosis.  The VA pulmonary examination of February 
1995 found no active tuberculosis or any other lung 
disease, including lung cancer.  Additionally, the 
appellant and her son (who had also presented supportive 
testimony during the October 1999 RO hearing) are not 
trained medical professionals.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a lay 
person is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education.  Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Therefore, their lay assertions of medical 
causation and etiology, absent corroboration by objective 
medical evidence and opinions, are of extremely limited 
probative value towards establishing a link between the 
veteran's military service and/or service-connected 
tuberculosis with his colon cancer. 

At the October 1999 RO hearing the appellant and her son 
cited to several medical articles which they believed to 
support their contention that the veteran's service-
connected pulmonary tuberculosis had somehow re-manifested 
itself in the form of metastatic colon cancer.  These 
publications, citing medical principles only, do not 
constitute competent medical evidence concerning the cause 
of the metastatic colon cancer in the veteran's individual 
case.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).  In any case, the 
record contains no competent medical evidence that would 
serve to substantiate the appellant's allegations 
regarding the relationship between the veteran's 
metastatic colon cancer and his period of active service 
or his service-connected pulmonary tuberculosis.  In the 
absence of such evidence, her own theories on medical 
matters are not entitled to any weight in adjudicating the 
claim.  See Layno, supra; Espiritu, supra.  The Court has 
stated that "[l]ay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the 
Board."  Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991).

The appellant and her son are clearly sincere in their 
contentions regarding the causes of the veteran's death.  
But, as noted above, the important questions in this case 
involve medical matters, and neither the appellant nor her 
son, as a matter of law, are competent to answer questions 
requiring medical analysis.  The medical questions 
presented in this case must be decided on the basis of 
medical evidence that is derived from competent medical 
authorities.  In addition such competent medical evidence 
must relate to the specific facts of this veteran's case.  
When such evidence is taken into account, it is clear that 
the veteran died of cancer, not tuberculosis.  There is 
not a single medical report in the claims folder that 
attributesd the veteran's death to tuberculosis, and there 
is not a single medical report in the claims folder that 
indicates that the veteran's tuberculosis was active at 
any time in the last forty years of his life.  Finally, 
there is not a single medical report in the claims folder 
that indicates that the veteran's tuberculosis caused his 
cancer.  

What the competent medical evidence of record does show is 
that the cause of the veteran's death was pulmonary masses 
in his lungs which were due to, or a consequence of 
metastatic colon cancer.  The colon cancer was first 
diagnosed in 1994, more than 45 years after the veteran's 
active service ended.  Furthermore, there is no objective 
medical evidence which links the veteran's service-
connected pulmonary tuberculosis with the metastatic colon 
cancer or pulmonary lung masses which caused his death in 
December 1998.  In this regard, we find that the VA 
physician's opinion of April 2002 to be dispositive of the 
question as to whether there is a relationship between the 
veteran's period of military service and/or his service-
connected pulmonary tuberculosis with the cancer which 
ultimately caused his death.  Specifically, the VA 
physician determined that it was not likely that the 
veteran's service-connected tuberculosis either caused or 
materially or substantially contributed to his death.  

The objective medical evidence does not weigh in favor of 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  Her appeal is 
therefore denied.  Because the evidence in this case is 
not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the veteran's cause of death is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

